Order entered October 4, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00682-CV

                               SUSAN ANN FISHER, Appellant

                                                V.

                    MEDICAL CENTER OF PLANO, ET AL., Appellees

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-01240-2016

                                            ORDER
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart

       Before the Court is appellant’s September 30, 2016 “Motion for New Trial and Requests

to File a Brief and Amend Order to Accept Clerks’ Records from Supplemental Clerks’ Records

and Response to Appellees’ Responses to Appellants’ Requests.” We DENY the motion. On

the Court’s own motion, we ORDER appellant to provide, by OCTOBER 17, 2016, written

verification that she has paid the fee for the clerk’s record. We caution appellant that failure to

provide the requested written verification by October 17, 2016 will result in dismissal of the

appeal without further notice. See TEX. R. APP. P. 37.3(b).

                                                      /s/     ELIZABETH LANG-MIERS
                                                              JUSTICE